TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 28, 2021



                                     NO. 03-20-00418-CV


                                        K. T., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES BAKER, TRIANA, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the order terminating parental rights signed by the trial court on July 30,

2020. Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the order. Therefore, the Court affirms the trial court’s order terminating

parental rights. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.